DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-18 are pending in this application.  
	Claims 1, 2, 5 and 10 are currently amended.

	Claims 15-18 are new.


Applicant’s arguments, see Remarks, filed 02/19/2021, with respect to the rejection(s) of claim(s) 1-9 and 13 under Shingai (US PG. Pub. 2008/0111293 A1) in view of Kanazawa (US 2020/0273212) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shingai (US PG. Pub. 2008/0111293 A1) in view of Takahashi (US PG. Pub. 2008/0148968 A1).

Applicant's arguments, see Remarks, filed 02/19/2021 have been fully considered but they are not persuasive. 

On page 12 of the Remarks, applicant’s argue that “Shingai does not teach that the gears include a gear that is configured to switch between a first state in which the driving power is transmitted to the separating roller (at which point the separation roller is in the separation state), and a second state in which the driving force is not 

Referring to Figures 7 through 11, Shingai teaches a first gear system 70 that switches between two states: a first state (i.e., a separation state) is taught, See Para. [0093] lines 1-5 and Para. [0146], wherein, a first gear system 70 from the motor 67 to the separation roller 34 is used to rotate the separation roller 34 in a feeding direction upon a clockwise (CW) rotation of the motor 67; When instructions for Reading Start are input to the image reading apparatus 1, the motor 67 is driven, thereby driving and rotating the pickup roller 33, the separation roller 34, the conveying rollers 35A, 35B, 35C and 35D, the discharge roller 36 and the reversible roller 43 at a predetermined 
timing.  Further, then an arm 29 is lowered, by which the pickup roller 33 is in contact with the document G1 on the sheet feed tray 30.  Then, documents are separated one by one from the document G1 at the uppermost position which directly receives the rotational force of the pickup roller 33 and the separation roller 34, and delivered to a document conveying path 32.  The thus fed documents Gn are guided into the document conveying path 32, conveyed to a reading position, and read for images by an image reading unit 22 which is on standby below the reading position.
Next, Shingai teaches a second state (i.e., a non-separation state) wherein the separating roller 34 is rotated without a load and pressure contacts on documents G1 reulting in a non-separating state. In Para. [0153], Shingai teaches a driving force of the motor 67 is transferred by the third gear system 120 to rotate each of the conveying rollers 35A, 35B, 35C and 35D and the discharge roller 36, the peripheral speed of .  As shown in FIG. 12, the separation roller 34 is allowed to rotate without load by the one-cycle clutch 112 in a feeding direction approximately by one circle.  Therefore, as shown in FIG. 23, the separation roller 34 in pressure-contact with the document G1 is rotated together with the documents G1 conveyed by the conveying roller 35A at a predetermined speed, thereby rotating without load so as to advance into the feeding direction by the shaft 111.  Thereby, a predetermined clearance is formed between the document G1 (first page) and the document G2 (second page) in the conveying direction. Here, there non-separating state is resulted due to the pressure contacts on documents G1.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an original document placing portion” in claims 1, 10 and 15.
“a double-feeding detecting portion” in claims 7 and 11.
“a detecting unit” in claim 12.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claims 1, 10 and 15: “an original document placing portion” corresponds to “original document placing portion 11 with placing surface 11a”.  An original document placing portion 11 including a placing surface 11a on which the original document P to be fed is placed is provided on a rear surface side of the apparatus (-Y axis direction side) of the apparatus main body 2. The original document placing portion 11 is provided to be detachable from the apparatus main body 2 (See Applicant’s Drawing, Figs. 1-3, An original document placing portion 11 with placing surface 11a and Applicant’s Specification, Para. [0044]).

(b)       Claims 7 and 11: “a double-feeding detecting portion” corresponds to “double-feeding detecting portion 33”. ‘An ultrasonic transmitting portion 31 and an ultrasonic receiving portion 32 constituting a double-feeding detecting portion 33 are provided on the original document transporting path between the feeding roller 14 and the reading unit 20. More specifically, the double-feeding detecting portion 33 includes the ultrasonic transmitting portion 31 which transmits ultrasonic waves, and the ultrasonic receiving portion 32 which receives the ultrasonic waves transmitted from the (See Applicant’s Drawing, Figs. 3-4, double-feeding detecting portion 33 and Applicant’s Specification, Para. [0061]).

(c)       Claim 12: “a detecting unit” corresponds to “separation switching unit 68A, 68B”. ‘The separation switching unit 68A switches between the separation state and the non-separation state. The separation switching unit 68A includes an electromagnetic plunger 74 and a gear engaging member 73A when being displaced in the right and left direction of Fig. 5 by the electromagnetic plunger 74. The gear engaging member 73A is formed in a shape of pinching the slide gear 72, and because of an operation of the electromagnetic plunger 74, the slide gear 72 is displaced, and the separation state and the nonseparation state are switched…A configuration including the separation switching unit 68B switching between the separation state and the nonseparation state by the operation of the user in this way is provided with a detecting unit (not illustrated) detecting a position of the slide gear 72. (See Applicant’s Drawing, Fig. 4, Separation switching unit 68A and Applicant’s Specification, Para. [0080] and [00136] lines 1-5).

10.	Dependent claims 2-6, 8-9, 12-14 and 16-18 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingai (US PG. Pub. 2008/0111293 A1) in view of Takahashi (US PG. Pub. 2008/0148968 A1).

	Referring to Claim 1, Shingai teaches an image reading apparatus (See Shingai, Fig. 1, Image Reading Apparatus 1) comprising:
a reader (See Shingai, Figs. 2 and 6, Image Reading unit 22) that reads an original document (See Shingai, Sect. [0053], An image reading unit 22 irradiates light on a document from a light source through the platen glasses 20, 21, concentrates reflected light from the document on a light receiving element, and then converting the reflected light to an electric signal (image sensor).  The image reading unit 22 includes a contact image sensor (CIS) and a charge coupled device (CCD) of a shrinkage optical system image sensor.  The image reading unit 22 is provided so as to move reciprocally below the platen glasses 20, 21 by a cartridge motor and a belt driving mechanism, which is a scanning mechanism.);
an original document placing portion (See Shingai, Fig. 2, platen glasses 20 and 21) on which the original document is placed (See Shingai, Sect. [0050]-[0051],The platen glass 20 is for placing documents when the image reading apparatus 1 is used as a FBS and made, for example, of a transparent glass plate…The platen glass 21 is to constitute a reading position where the ADF 3 of the image reading apparatus 1 is used and made, for example, of a transparent glass plate.);
a feeding roller (See Shingai, Fig. 2, Pickup “Feed” Roller 33) that feeds the original document from the original document placing portion to the reader (See Fig. 2, Sect. [0058] lines 1-5 and Sect. [0109] lines 16-19, As shown in FIG. 2, when the arm 29 is lowered, the pickup roller 33 is in contact with the guide face of the document conveying path 32 or a document on the sheet feed tray 30...The document conveying path 32 is extended from the sheet feed tray 30 to one end of the document cover 4 (the left side in the drawing) and then, bent so as to be reversed downward, leading to a reading position on the platen glass 21.);
a separating roller (See Shingai, Figs. 2 and 6, Separating Roller 34);
a controller (See Shingai, Fig. 6, Controller 60) that controls feeding of the original document (See Shingai, Fig. 1, Sect. [0173] lines 8-14, the controller 60 activates the image reading unit 22, thereby reading images of the document G1 (S16, refer to FIG. 22)…The document G1 passes over the reading position, with the second face opposing the image reading unit 22, and images on the second face of the document G1 are read by an image reading unit 22.), and 
a touch screen (See Shingai, Fig. 1, Operation Panel 5 with GUI display 12) that displays a user interface and detects a select of a user (See Shangai, Fig. 1, Sect. [[0048] lines 1-10, An operation panel 5 is provided on the front face of the document placing base 2.  The operation panel 5 is provided with various operation keys 11 and a liquid display unit 12.  A user can input any desired instruction by using the operation panel 5.  For example, "START" indicating the start or the resumption of reading a document and "STOP" indicating the halt of reading or the discontinuation are input by using the operation keys 11.), 
wherein the controller determines either the original document is fed in the separation state or the non-separation state based on the select of the user (See Shingai, Fig. 6, Sect. [0083], [0146], When instructions for Reading Start are input to the image reading apparatus 1…The thus established one-face reading mode (non-separation state) or both-face reading mode (separation state) is stored as conveyance mode information in RAM 63 in the controller 60.  Where the one-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path for the one-face reading mode.  Further, where the both-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path according to the both-face reading mode.).

Shingai fails to explicitly teach 	
a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the 

However, Takahashi teaches 
a separating roller (See Takahashi, Figs. 1-2, Sheet Re-Supply Resist Roller 51)  that works with the feeding roller (See Takahashi, Figs. 1-2, Press Roller 21, Sect. [0092] lines 19-23, The rotation power of the press roller 21 acts on the sheet re-supply resist roller 51 so that the sheet re-supply resist roller 51 follows by rotating in the opposite direction (the clockwise direction) to the direction of rotation of the press roller 21 (the counterclockwise direction)) to nip the original document between the feeding roller (See Takahashi, Figs. 1-2, Press Roller 21) and the separating roller (See Takahashi, Sect. [0082] lines 28-38, The sheet re-supply resist contact and separation means 70 displaces the sheet re-supply resist roller 51 between the contact position and the non-contact position.  The roller guide plate 50 is provided near the outer peripheral surface of the press roller 21 on the right hand side of the press roller 21.  The roller guide plate 50 as sheet re-supply guidance means guides sheets 36a that have been printed on the front side and that have been brought into contact with the outer peripheral surface of the press roller 21 by the sheet re-supply resist roller 51 towards a nip portion 16a formed in the printing unit 16) and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor (Solenoid 73) that generates a driving power of the separating roller (See Takahashi, Sect. [0093] lines 8-14, The tension spring 75 pulls the swivel arm 71 about the support shaft 72 so that the sheet re-supply resist roller 51 normally occupies the non-contact position.  The solenoid 73 has the function as sheet re-supply resist drive means of displacing the sheet re-supply resist roller 51 at predetermined timing so that it occupies the contact position.), and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller (See Takahashi, Sect. [0094] lines 9-18, under the rotational power of the press roller 21, the sheet re-supply resist roller 51 follows the rotation of the press roller 21 by rotating in the clockwise direction opposite to the direction of rotation of the press roller 21, and assists transport of the sheet 36a that has been printed on the front side.  When the operation of the solenoid 73 is released (OFF operation) the outer peripheral surface of the sheet re-supply resist roller 51 is separated by the force of the tension spring 75 from the outer peripheral surface of the press roller 21 and occupies the non-contact position.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force  (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 1 (See Shingai, Fig. 1, Image Reading Apparatus 1), further comprising:
wherein the motor (See Shingai, Fig. 6, Motor 67) powers the separating roller via a plurality of gears (See Shingai, Fig. 6, Motor 67, Sect. [0060] lines 12-16 and Sect. [0092] lines 10-13 and Sect. [0094] lines 1-4, A driving force is transferred from the motor 67 to rotate and drive the pickup roller 33 and the separation roller 34, and is also transferred from the motor 67 to move the arm 29 up and down and transferred via each of the driving force transfer mechanisms to individual driven gears…As shown in FIG. 7, four transfer gears 71, 72 and 73 and 74 are sequentially meshed with a driving gear 69 provided on the driving shaft of the motor 67, and a driving force is transferred to a planet gear device 75.), and
wherein the gears comprise a gear that is configured to switch between a first state in which the driving power is transmitted to the separating roller, and a second state in which the driving force is not transmitted to the separating roller (See Shingai, Figs. 7-11, Sect. [0093], In FIG. 7-11, a first gear system 70 from the motor 67 to the separation roller 34.  The first gear system 70 (one example of the second transfer mechanism) is to rotate the separation roller 34 in a feeding direction upon a clockwise (CW) rotation of the motor 67 and to block the transfer of a driving force to the separation roller 34 upon switching from a CW rotation to a counter clockwise (CCW) rotation.  The CW rotation and the CCW rotation are a reciprocal rotational direction of the motor 67, respectively corresponding to the positive rotation and the reverse rotation.), and 
wherein when the controller switches the gear in the first state, the separating roller is in the separation state, and when the controller switches the gear in the second state, the separating roller is in a non-separation state (See Shingai, Figs. 7-8, Sect. [0150] lines 1-15, The controller 60 is to drive and rotate the motor 67 in a CW rotation and also to turn on the solenoid 88 (refer to FIG. 22).  In FIG. 7 and FIG. 8, in the planet gear device 75 of the first gear system 70, locking by the locking mechanism 86 is released, the planet gears 79 and 80 are revolved in a CCW rotation around the sun gear 76 on the basis of the rotation of the sun gear 76 to transfer a driving force to the transfer gear 94.  Thereby, a driven gear 95 is rotated in a CW rotation.  The driven gear 95 is rotated in a CW rotation, by which a driving force is transferred to an arm 29 to lower the arm 29.  When the arm 29 is lowered, the pickup roller 33 is in contact with the documents G1 on the sheet feed tray 30.  Further, the driven gear 95 is rotated in a CW rotation, which is transferred from the second gear system 110 to the pickup roller 33 and the separation roller 34.).

	Referring to Claim 3, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 2 (See Shingai, Fig. 1, Image Reading Apparatus 1), further comprising:
an actuator (See Shingai, Fig. 5, Actuator 56) that switches the gear between the first state and the second state (See Shingai, Sect. [0078], When a document is placed on the sheet feed tray 30, the document is in contact with the sensor actuator 56, thereby allowing the sensor actuator 56 to move rotationally in a direction retracting from the document conveying path 32.  Alight blocking portion 58 is also allowed to move rotationally together with the sensor actuator 56, and as shown by the double dotted and dashed line in FIG. 5, the light blocking portion 58 moves away from a point between the light emitting portion and the light receiving portion of the photo interrupter 57.  Thereby, light transferred by the photo interrupter 57 is not blocked to turn the first front sensor 52 on.  The first front sensor 52 is turned on and off, by which a judgment is made for whether a document is placed on the sheet feed tray 30.), 
	wherein the controller switches the gear by controlling the actuator (See Shingai, Fig. 5, Sect. [0077], a sensor actuator 56 rotationally moving so as to retract from the document conveying path 32 due to contact with a document; and a photo interrupter 57 which detects the rotational movement of the sensor actuator 56.  A light blocking portion 58 detected by the photo interrupter 57 is formed integrally at the sensor  actuator 56, and provided so as to freely move rotationally at the center of the shaft 59.  The sensor actuator 56 is elastically urged by an urging member such as a spring (not illustrated) at a position where the sensor actuator 56 is projected to the document conveying path 32, in other words, in a clockwise 
direction in FIG. 5.  In a state where no external force is given to the sensor 
actuator 56, as shown by the solid line in FIG. 5, the sensor actuator 56 is 
projected to the document conveying path 32, and the light blocking portion 58 
is located between a light emitting portion and a light receiving portion of 
the photo interrupter 57).

	Referring to Claim 4, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 3 (See Shingai, Fig. 1, Image Reading Apparatus 1),
wherein the touch screen (Operation Panel 5 with LCD Display unit 12) displays a plurality of icons that is selectable by the user on a menu (See Shingai, Fig. 1, Sect. [0048], operation panel 5 is provided on the front face of the document placing base 2.  The operation panel 5 is provided with various operation keys 11 and a liquid display unit 12.  A user can input any desired instruction by using the operation panel 5.  For example, "START" indicating the start or the resumption of reading a document and "STOP" indicating the halt of reading or the discontinuation are input by using the operation keys 11.  The image reading apparatus 1 receives these predetermined inputs and operates according to these inputs.  The image reading apparatus 1 operates not only based on instructions input from the operation panel 5 but also based on instructions transmitted from a computer connected via a printer driver, when connected to the computer.), and 
(See Shingai, Fig. 6, Sect. [0083], [0146], When instructions for Reading Start are input to the image reading apparatus 1…The thus established one-face reading mode (non-separation state) or both-face reading mode (separation state) is stored as conveyance mode information in RAM 63 in the controller 60.  Where the one-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path for the one-face reading mode.  Further, where the both-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path according to the both-face reading mode.).
	
Referring to Claim 5, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 3 (See Shingai, Fig. 1, Image Reading Apparatus 1).

	Shingai fails to explicitly teach 
wherein the touch screen displays a first icon and a second icon on a menu, 	wherein when the first icon is selected by the user, the controller determines to use a first feeding mode that is a mode in which a state of the separating roller is set to the nonseparation state and the original document is fed, and 


However, Takahashi teaches 
wherein the touch screen displays a first icon (See Takahashi, Fig. 13, a single-sided printing key 188) and a second icon (See Takahashi, Fig. 13, a double-sided printing key 187) on a menu (SeeTakahashi, Fig. 13, Sect. [0156], the operation panel 173 issues commands and the like for specific operation of the double-sided and single-sided printing and includes a print speed display device 183A made from light emitting diodes (LEDs), four direction keys 184, a sheet size setting key 185, a sheet type setting key 186, a double-sided printing key 187, a single-sided printing key 188, a display device 189 made from a seven segment LED, a display device 190 made from a liquid crystal display (LCD), and so on.), 	wherein when the first icon is selected by the user (See Takahashi, Sect. [0181]-[0182], user setting of single-sided print based on the single-sided printing key 188 being pressed to set the single-sided printing mode), the controller determines to use a first feeding mode that is a mode in which a state of the separating roller is set to the nonseparation state and the original document is fed (See Takahashi, Sect. [0182]-[0183], non-separating state single-sided print feed steps), and 
wherein when the second icon is selected by the user (See Takahashi, Fig. 13, Sect. [0164] lines 1-7, The double-sided printing key 187 is pressed before pressing the plate making start key 174 when carrying out double-sided printing operations in the double-sided stencil printing device 300.  When the double-sided printing key 187 is pressed the LED 187a disposed close to the double-sided printing key 187 lights up, indicating that the double-sided printing mode has been set.), the controller determines to use  a second feeding mode that is a mode in which a state of the separating roller is set to the separation state and the original document is fed (See Takahashi, Sect. [0203]-[0206], separating state double-sided print feed steps) .

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the touch screen displays a first icon and a second icon on a menu, 	wherein when the first icon is selected by the user, the controller determines to use a first feeding mode that is a mode in which a state of the separating roller is set to the nonseparation state and the original document is fed, and wherein when the second icon is selected by the user, the controller determines to use  a second feeding mode that is a mode in which a state of the separating roller is set to the separation state and the original document is fed. The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply carrying out double-sided printing, with little deviation in the position of the printed image and with good resist (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 5.

Referring to Claim 6, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 5 (See Shingai, Fig. 1, Image Reading Apparatus 1), 
wherein the first feeding mode (i.e. one-face reading mode) is a feeding mode in which only one original document set on the original document placing portion is fed (See Shingai, Sect. [0147] lines 3-9, when the one-face reading mode is established in the image reading apparatus 1, the document G1 fed from the sheet feed tray 30 are conveyed on the document conveying path 32, with the first face opposing the reading position, and only the first face is read (one-face reading) Thereafter, the document G1 are discharged to the sheet discharging tray 31.), and 
wherein the second feeding mode (See Shingai, Fig. 21, both-face reading mode) is a feeding mode in which a plurality of original documents set on the original document placing portion is continuously fed (See Shingai, Fig. 21, Step S14, Sect. [0150] lines 15-24, The pickup roller 33 and the separation roller 34 are rotated in a feeding direction, by which the document G1 is delivered to the document conveying path 32.  When a plurality of documents Gn are placed on the sheet feed tray 30, the document G2 immediately under the documents G1 may be conveyed together with the document G1 located uppermost, however, the document G2 is stopped by a friction pad provided on the guide plate 19.  Thus, the document G1 is fed to the document conveying path 32 (S14).).

Referring to Claim 7, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 6 (See Shingai, Fig. 1, Image Reading Apparatus 1), further comprising:
a double-feeding detecting portion (See Shangai, Figs. 2, 6, 22 and 24-32, Item 53, first detecting unit as second front sensor 53) that detects a double-feeding of the original document on the downstream side of the feeding roller (See Shangai, Sect. [0009] lines 26-43, [0076] lines 6-8, [0195] a first detecting unit provided downstream of the feeding unit in the conveying direction on the sheet conveying path to detect the trailing end of the sheet member conveyed on the sheet conveying path, wherein, when the sheet member is fed on the sheet conveying path from the first tray to the second tray sequentially through a first path, a second path and a third path, the first path on which, after passing through the reading position, the sheet member returns to the sheet conveying path upstream of the reading position in the conveying direction, the second path on which the sheet member having returned to the sheet conveying path again returns through the reading position and the opening portion to the sheet conveying path upstream of the reading position in the conveying direction, and the third path on which the sheet member having again returned to the sheet conveying path is discharged through the reading position and the opening portion onto the second tray), 
wherein    the    controller does not    use    the double-feeding detecting portion in the first feeding mode but uses the double-feeding detecting portion in the second feeding mode (See Shingai, Fig. 2, Sect. [0079], The second front sensor 53 is arranged between the separation roller 34 and the intersecting position 40.  The second front sensor 53 is turned on and off, thereby detecting the presence or absence of a document.  On the basis of either an on or an off detection signal sent from the second front sensor 53, it is possible to detect the presence or absence of the document by the second front sensor 53.  Further, the second front sensor 53 is to detect a position of conveying a document, more specifically, a position of conveying the leading end and the trailing end of the document.  For example, the number of rotations of the conveying rollers 35A, 35B, 35C and 35D after detection of the leading end or the trailing end of the document by the second front sensor 53 is monitored by referring to the number of steps of the motor 67 (refer to FIG. 6) and output values of an encoder, thus making it possible to judge a position of the leading end or the trailing end of the document on the document conveying path.).

	Referring to Claim 8, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 4 (See Shingai, Fig. 1, Image Reading Apparatus 1). 

Shingai fails to explicitly teach wherein each of the icons is corresponding to a feeding mode for a photograph, and 
wherein the controller determines the feeding mode based the icon selected by the user.

(See Takahashi, Fig. 13, Sect. [0162]-[0163], the sheet type setting key 186 is pressed when inputting specific sheet types to include groundwood paper, high quality 45 kg paper, and so on (i.e. photocopy paper); normal paper (standard paper) includes copier paper, medium quality paper, high quality 55 kg paper, recycled paper, stencil high quality paper, and so on.  Thick paper includes drawing paper, postcard, envelope, high quality 135 kg paper, high quality 180 kg paper, and so on.), and 
wherein the controller determines the feeding mode based the icon selected by the user (See Takahashi, Sect. [0169]-[0170], The control device 100 is provided on a control board within the main body frame 130, as shown in FIG. 1.  The CPU 101 of the control device 100 to simplify the controls the operation of the double-sided stencil printing device 300 by controlling the operations of the main motor 20 of the printing unit 16…based on various signals from the operation panel 173, detection signals from various sensors provided within the main body frame 130, operation programs called up from the ROM 102, and related data.  Also, the control device 100 determines the rotational position of the plate cylinder 1 and the printing speed, and so on, based on various plate cylinder positional signals from that which is collectively indicated as the plate cylinder position detection sensor 29 in FIG. 14).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate teach wherein each of the icons is  (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 8.

	Referring to Claim 9, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 5 (See Shingai, Fig. 1, Image Reading Apparatus 1), 
wherein the first feeding mode (See Shingai, Fig. 21, one-face reading mode) is corresponding to a feeding mode for a type of a photograph (See Shingai, Sect. [0146] lines 30-35 and Sect. [0147] lines 3-9, Where the one-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path for the one-face reading mode…when the one-face reading mode is established in the image reading apparatus 1, the documents G1 fed from the sheet feed tray 30 are conveyed on the document conveying path 32, with the first face opposing the reading position, and only the first face is read (one-face reading) Thereafter, the documents G1 are discharged to the sheet discharging tray 31.), and 
(See Shingai, Fig. 22, both-face reading mode) is corresponding to a feeding mode for another type of a photograph (See Shingai, Sect. [0146] lines 31-34, where the both-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path according to the both-face reading mode.).

Referring to Claim 10, Shingai teaches an image reading apparatus (See Shingai, Fig. 1, Image Reading Apparatus 1) comprising:
a reader (See Shingai, Figs. 2 and 6, Image Reading unit 22) that reads an original document (See Shingai, Sect. [0053], An image reading unit 22 irradiates light on a document from a light source through the platen glasses 20, 21, concentrates reflected light from the document on a light receiving element, and then converting the reflected light to an electric signal (image sensor).  The image reading unit 22 includes a contact image sensor (CIS) and a charge coupled device (CCD) of a shrinkage optical system image sensor.  The image reading unit 22 is provided so as to move reciprocally below the platen glasses 20, 21 by a cartridge motor and a belt driving mechanism, which is a scanning mechanism.);
an original document placing portion (See Shingai, Fig. 2, platen glasses 20 and 21) on which the original document is placed (See Shingai, Sect. [0050]-[0051],The platen glass 20 is for placing documents when the image reading apparatus 1 is used as a FBS and made, for example, of a transparent glass plate…The platen glass 21 is to constitute a reading position where the ADF 3 of the image reading apparatus 1 is used and made, for example, of a transparent glass plate.);
a feeding roller (See Shingai, Fig. 33, Feed Roller 101) that feeds the original document from the original document placing portion to the reader (See Figs. 33 and 34, Sect. [0004] lines 5-6, Document P is fed from a feed roller 101 to a conveying path 102.);
a separating roller (See Shingai, Figs. 2 and 6, Separating Roller 34);
a controller (See Shingai, Fig. 6, Controller 60) that controls feeding of the original document (See Shingai, Fig. 1, Sect. [0173] lines 8-14, the controller 60 activates the image reading unit 22, thereby reading images of the document G1 (S16, refer to FIG. 22)…The document G1 passes over the reading position, with the second face opposing the image reading unit 22, and images on the second face of the document G1 are read by an image reading unit 22.), and 
a touch screen (See Shingai, Fig. 1, Operation Panel 5 with GUI display 12) that displays a user interface and detects a select of a user (See Shangai, Fig. 1, Sect. [[0048] lines 1-10, An operation panel 5 is provided on the front face of the document placing base 2.  The operation panel 5 is provided with various operation keys 11 and a liquid display unit 12.  A user can input any desired instruction by using the operation panel 5.  For example, "START" indicating the start or the resumption of reading a document and "STOP" indicating the halt of reading or the discontinuation are input by using the operation keys 11.), and 
wherein the motor (See Shingai, Fig. 6, Motor 67) powers the separating roller via a plurality of gears (See Shingai, Fig. 6, Motor 67, Sect. [0060] lines 12-16 and Sect. [0092] lines 10-13 and Sect. [0094] lines 1-4, A driving force is transferred from the motor 67 to rotate and drive the pickup roller 33 and the separation roller 34, and is also transferred from the motor 67 to move the arm 29 up and down and transferred via each of the driving force transfer mechanisms to individual driven gears…As shown in FIG. 7, four transfer gears 71, 72 and 73 and 74 are sequentially meshed with a driving gear 69 provided on the driving shaft of the motor 67, and a driving force is transferred to a planet gear device 75.),
wherein the gears comprise a gear that is configured to switch between a first state in which the driving power is transmitted to the separating roller (See Shingai, Figs. 7-11, Sect. [0093], [0169] lines 1-9, In FIG. 7-11, a first gear system 70 from the motor 67 to the separation roller 34.  The first gear system 70 (one example of the second transfer mechanism) is to rotate the separation roller 34 in a feeding direction upon a clockwise (CW) rotation of the motor 67…Upon switching the rotation of the motor 67 from a CCW rotation to a CW rotation, the first gear system 70 cuts off a driving force transferred to the driven gear 95, while the locking mechanism 86 retains the planet gear device 75 at the detachment position.  Thereafter, since the solenoid 88 is not activated, the planet gear device 75 is retained at the detachment position even if the motor 67 rotates in a CW rotation), and a second state in which the driving force is not transmitted to the separating roller (See Shingai, Fig. 12, Sect. [0153], teaches a driving force of the motor 67 is transferred by the third gear system 120 to rotate each of the conveying rollers 35A, 35B, 35C and 35D and the discharge roller 36, the peripheral speed of which is designed to be faster than the peripheral speed at which a driving force of the motor 67 is transferred by the first gear system 70 and the second gear system 110 to rotate the separation roller 34.  As shown in FIG. 25, the documents G1 fed from the sheet feed tray 30 to the document conveying path 32 is in pressure-contact with the separation roller 34, nipped by the conveying roller 35A and the pinch roller 37 and conveyed accordingly.  As shown in FIG. 12, the separation roller 34 is allowed to rotate without load by the one-cycle clutch 112 in a feeding direction approximately by one circle.  Therefore, as shown in FIG. 23, the separation roller 34 in pressure-contact with the document G1 is rotated together with the documents G1 conveyed by the conveying roller 35A at a predetermined speed, thereby rotating without load so as to advance into the feeding direction by the shaft 111.  Thereby, a predetermined clearance is formed between the document G1 (first page) and the document G2 (second page) in the conveying direction.), and 	
wherein when the gear is in the first state, the separating roller is in the separation state, and when the gear is in the second state, the separating roller is in a non-separation state (See Shingai, Figs. 7-8, Sect. [0150] lines 3-15, In FIG. 7 and FIG. 8, in the planet gear device 75 of the first gear system 70, locking by the locking mechanism 86 is released, the planet gears 79 and 80 are revolved in a CCW rotation around the sun gear 76 on the basis of the rotation of the sun gear 76 to transfer a driving force to the transfer gear 94.  Thereby, a driven gear 95 is rotated in a CW rotation.  The driven gear 95 is rotated in a CW rotation, by which a driving force is transferred to an arm 29 to lower the arm 29.  When the arm 29 is lowered, the pickup roller 33 is in contact with the documents G1 on the sheet feed tray 30.  Further, the driven gear 95 is rotated in a CW rotation, which is transferred from the second gear system 110 to the pickup roller 33 and the separation roller 34.).

Shingai fails to explicitly teach 	
a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller.

However, Takahashi teaches 
a separating roller (See Takahashi, Figs. 1-2, Sheet Re-Supply Resist Roller 51)  that works with the feeding roller (See Takahashi, Figs. 1-2, Press Roller 21, Sect. [0092] lines 19-23, The rotation power of the press roller 21 acts on the sheet re-supply resist roller 51 so that the sheet re-supply resist roller 51 follows by rotating in the opposite direction (the clockwise direction) to the direction of rotation of the press roller 21 (the counterclockwise direction)) to nip the original document between the feeding roller and the separating roller (See Takahashi, Sect. [0082] lines 28-38, The sheet re-supply resist contact and separation means 70 displaces the sheet re-supply resist roller 51 between the contact position and the non-contact position.  The roller guide plate 50 is provided near the outer peripheral surface of the press roller 21 on the right hand side of the press roller 21.  The roller guide plate 50 as sheet re-supply guidance means guides sheets 36a that have been printed on the front side and that have been brought into contact with the outer peripheral surface of the press roller 21 by the sheet re-supply resist roller 51 towards a nip portion 16a formed in the printing unit 16) and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor (Solenoid 73) that generates a driving power of the separating roller (See Takahashi, Sect. [0093] lines 8-14, The tension spring 75 pulls the swivel arm 71 about the support shaft 72 so that the sheet re-supply resist roller 51 normally occupies the non-contact position.  The solenoid 73 has the function as sheet re-supply resist drive means of displacing the sheet re-supply resist roller 51 at predetermined timing so that it occupies the contact position.), and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller (See Takahashi, Sect. [0094] lines 9-18, under the rotational power of the press roller 21, the sheet re-supply resist roller 51 follows the rotation of the press roller 21 by rotating in the clockwise direction opposite to the direction of rotation of the press roller 21, and assists transport of the sheet 36a that has been printed on the front side.  When the operation of the solenoid 73 is released (OFF operation) the outer peripheral surface of the sheet re-supply resist roller 51 is separated by the force of the tension spring 75 from the outer peripheral surface of the press roller 21 and occupies the non-contact position.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller. The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply carrying out double-sided printing, with little deviation in the position of the printed image and with good resist (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 10.

	Referring to Claim 11, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 10 (See Shingai, Fig. 1, Image Reading Apparatus 1), further comprising:
a double-feeding detecting portion (See Shangai, Figs. 2, 6, 22 and 24-32, Item 53, first detecting unit as second front sensor 53) that detects a double-feeding of (See Shangai, Sect. [0009] lines 26-43, [0076] lines 6-8, [0195] a first detecting unit provided downstream of the feeding unit in the conveying direction on the sheet conveying path to detect the trailing end of the sheet member conveyed on the sheet conveying path, wherein, when the sheet member is fed on the sheet conveying path from the first tray to the second tray sequentially through a first path, a second path and a third path, the first path on which, after passing through the reading position, the sheet member returns to the sheet conveying path upstream of the reading position in the conveying direction, the second path on which the sheet member having returned to the sheet conveying path again returns through the reading position and the opening portion to the sheet conveying path upstream of the reading position in the conveying direction, and the third path on which the sheet member having again returned to the sheet conveying path is discharged through the reading position and the opening portion onto the second tray), 
wherein the controller does not use the double-feeding detecting portion in a first feeding mode (i.e. one-face reading mode) that is a mode in which a state of the separating roller is set to the non-separation state and the original document is fed (See Shingai, Sect. [0146], Where the one-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path for the one-face reading mode.  Further, where the both-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path according to the both-face reading mode.), but uses the double-feeding detecting portion in a second feeding mode (See Shingai, Fig. 22, both-face reading mode) that is a mode in which a state of the separating roller is set to the separation state and the original document is fed (See Shingai, Fig. 2, Sect. [0146] lines 31-34  and Sect. [0147] lines 12-19, where the both-face reading mode is established, the image reading apparatus 1 is operated so that documents can be conveyed on a conveyance path according to the both-face reading mode…FIG. 21 is a flowchart for describing operations of the image reading apparatus 1 in the both-face reading mode.  FIG. 22 is a timing chart for showing operation timings of each element in the both-face reading mode.  Further, FIG. 23 is a drawing for showing a state at which the separation roller 34 is rotated without load.  FIG. 24 through FIG. 32 are pattern diagrams for showing a conveyance state of documents Gn in the both-face reading mode.).

	Referring to Claim 12, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 10 (See Shingai, Fig. 1, Image Reading Apparatus 1), further comprising:
a detecting unit (See Shingai, Fig. 9, Locking Recess 85) that detects a position of the gear (See Shingai, Fig. 9, Sect. [0095], A locking recess 85 is formed in the vicinity of the shaft 77 of the supporting arm 78.  The first gear system 70 is provided with a locking mechanism 86.  A locking recess 85 is locked by the locking mechanism 86, thereby the supporting arm 78 is stopped at a predetermined position irrespective of the rotation of the sun gear 76.  A position at which the supporting arm 78 is locked by the locking mechanism 86 is a detachment position),
wherein the controller determines either the separating roller is in the separation state or the non-separation state based on a detection of the detecting unit (See Shingai, Sect. [0069], Upon switching the rotation of the motor 67 from a CCW rotation to a CW rotation, the first gear system 70 cuts off a driving force transferred to the driven gear 95, while the locking mechanism 86 retains the planet gear device 75 at the detachment position.  Thereafter, since the solenoid 88 is not activated, the planet gear device 75 is retained at the detachment position even if the motor 67 rotates in a CW rotation.  Therefore, a rotational driving force transferred to the separation roller 34 is continuously blocked (i.e. non-separation state)).

Referring to Claim 13, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 12 (See Shingai, Fig. 1, Image Reading Apparatus 1), 
wherein when the feeding mode is not corresponding to a state of the separating roller, the controller displays an alert on the touch screen (See Shingai, Fig. 21, Step S13, Error Display, Sect. [0149] lines 1-7, When instructions of "Reading Start" are input to the image reading apparatus 1 (S11 (Y)), a judgment is made by the first front sensor 52 for whether documents Gn are placed on the sheet feed tray 30 (S12).  Where the controller 60 judges that documents Gn are not placed on the sheet feed tray 30 (S12(N)), an error display, "No Document Found", is made at a display unit of the image reading apparatus 1 (S13).).

Shingai fails to explicitly teach wherein the controller determines a feeding mode based on the select of the user.

However, Takahashi teaches wherein the controller determines a feeding mode based on the select of the user (See Takahashi, Sect. [0181]-[0182], The user stacks A3 size sheets 36 as the sheet size to be used for printing, in the sheet supply tray 35.  The pressure plate 142 is opened, the A3 size document that is to be printed is loaded on the contact glass 135, and again the pressure plate 142 is closed.  Then, after setting the plate making conditions with various keys on the operation panel 173, the single-sided printing key 188 is pressed to set the single-sided printing mode. After the user confirms that the single-sided printing mode is set from the LED 188a, the plate making start key 174 is pressed.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the controller determines a feeding mode based on the select of the user. The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply carrying out double-sided printing, with little deviation in the position of the printed image and with good resist (See Sect. [0024] of the Takahashi reference).  Therefore, it would have 

Referring to Claim 14, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 12 (See Shingai, Fig. 1, Image Reading Apparatus 1), 
wherein the controller determines a feeding mode based on the detection of the detecting unit (See Shingai, Sect. [0149] lines 1-4, When instructions of "Reading Start" are input to the image reading apparatus 1 (S11 (Y)), a judgment is made by the first front sensor 52 for whether documents Gn are placed on the sheet feed tray 30 (S12).), 
wherein when the feeding mode is not corresponding to a state of the  separating roller, the controller displays an alert on the touch screen (See Shingai, Sect. [0149] lines 4-7, Where the controller 60 judges that documents Gn are not placed on the sheet feed tray 30 (S12(N)), an error display, "No Document Found", is made at a display unit of the image reading apparatus 1 (S13).).


Referring to Claim 15, Shingai teaches an image reading apparatus (See Shingai, Fig. 1, Image Reading Apparatus 1) comprising:
a reader (See Shingai, Figs. 2 and 6, Image Reading unit 22) that reads an original document (See Shingai, Sect. [0053], An image reading unit 22 irradiates light on a document from a light source through the platen glasses 20, 21, concentrates reflected light from the document on a light receiving element, and then converting the reflected light to an electric signal (image sensor).  The image reading unit 22 includes a contact image sensor (CIS) and a charge coupled device (CCD) of a shrinkage optical system image sensor.  The image reading unit 22 is provided so as to move reciprocally below the platen glasses 20, 21 by a cartridge motor and a belt driving mechanism, which is a scanning mechanism.);
an original document placing portion (See Shingai, Fig. 2, platen glasses 20 and 21) on which the original document is placed (See Shingai, Sect. [0050]-[0051],The platen glass 20 is for placing documents when the image reading apparatus 1 is used as a FBS and made, for example, of a transparent glass plate…The platen glass 21 is to constitute a reading position where the ADF 3 of the image reading apparatus 1 is used and made, for example, of a transparent glass plate.);
a feeding roller (See Shingai, Fig. 33, Feed Roller 101) that feeds the original document from the original document placing portion to the reader (See Figs. 33 and 34, Sect. [0004] lines 5-6, Document P is fed from a feed roller 101 to a conveying path 102.);
a separating roller (See Shingai, Figs. 2 and 6, Separating Roller 34);
a controller (See Shingai, Fig. 6, Controller 60) that controls feeding of the original document (See Shingai, Fig. 1, Sect. [0173] lines 8-14, the controller 60 activates the image reading unit 22, thereby reading images of the document G1 (S16, refer to FIG. 22)…The document G1 passes over the reading position, with the second face opposing the image reading unit 22, and images on the second face of the document G1 are read by an image reading unit 22.), and 
a touch screen (See Shingai, Fig. 1, Operation Panel 5 with GUI display 12) that displays a user interface and detects a select of a user (See Shangai, Fig. 1, Sect. [[0048] lines 1-10, An operation panel 5 is provided on the front face of the document placing base 2.  The operation panel 5 is provided with various operation keys 11 and a liquid display unit 12.  A user can input any desired instruction by using the operation panel 5.  For example, "START" indicating the start or the resumption of reading a document and "STOP" indicating the halt of reading or the discontinuation are input by using the operation keys 11.), and 
wherein the motor (See Shingai, Fig. 6, Motor 67) powers the separating roller via a plurality of gears (See Shingai, Fig. 6, Motor 67, Sect. [0060] lines 12-16 and Sect. [0092] lines 10-13 and Sect. [0094] lines 1-4, A driving force is transferred from the motor 67 to rotate and drive the pickup roller 33 and the separation roller 34, and is also transferred from the motor 67 to move the arm 29 up and down and transferred via each of the driving force transfer mechanisms to individual driven gears…As shown in FIG. 7, four transfer gears 71, 72 and 73 and 74 are sequentially meshed with a driving gear 69 provided on the driving shaft of the motor 67, and a driving force is transferred to a planet gear device 75.),
wherein the gears comprise a gear that is configured to switch between a first state in which the driving power is transmitted to the separating roller, and a second state in which the driving force is not transmitted to the separating roller (See Shingai, Figs. 7-11, Sect. [0093], In FIG. 7-11, a first gear system 70 from the motor 67 to the separation roller 34.  The first gear system 70 (one example of the second transfer mechanism) is to rotate the separation roller 34 in a feeding direction upon a clockwise (CW) rotation of the motor 67 and to block the transfer of a driving force to the separation roller 34 upon switching from a CW rotation to a counter clockwise (CCW) rotation.  The CW rotation and the CCW rotation are a reciprocal rotational direction of the motor 67, respectively corresponding to the positive rotation and the reverse rotation.), and 	
wherein when the controller switches the gear in the first state, the separating roller is in the separation state, and when the controller switches the gear in the second state, the separating roller is in the non-separation state (See Shingai, Figs. 7-8, Sect. [0150] lines 3-15, In FIG. 7 and FIG. 8, in the planet gear device 75 of the first gear system 70, locking by the locking mechanism 86 is released, the planet gears 79 and 80 are revolved in a CCW rotation around the sun gear 76 on the basis of the rotation of the sun gear 76 to transfer a driving force to the transfer gear 94.  Thereby, a driven gear 95 is rotated in a CW rotation.  The driven gear 95 is rotated in a CW rotation, by which a driving force is transferred to an arm 29 to lower the arm 29.  When the arm 29 is lowered, the pickup roller 33 is in contact with the documents G1 on the sheet feed tray 30.  Further, the driven gear 95 is rotated in a CW rotation, which is transferred from the second gear system 110 to the pickup roller 33 and the separation roller 34.). 




a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller,
wherein the touch screen displays a first icon and a second icon on a menu, 
wherein when the first icon is selected by the user, the controller determines to use a first feeding mode that is a mode in which a state of the separating roller is set to the non-separation state, the controller does not use the double-feeding detecting portion and original document is fed, and
wherein when the second icon is selected by the user, the controller determines to use a second feeding mode that is a mode in which a state of the separating roller is set to the separation state, the controller uses the double-feeding detecting portion and the original document is fed.

However, Takahashi teaches 
a separating roller that works with the feeding roller (See Takahashi, Fig. 1, Sheet re-supply resist contact and separation means 70 and resist roller 51) to nip the original document between the feeding roller and the separating roller and is (Drive motor 105) that generates a driving power of the separating roller (See Takahashi, Sect. [0077], [0078], [0081]-[0085], [0117], sheet separating method), and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding roller (See Takahashi, Sect. [0118], [0119], [0180]-[0183], The non-separation position is a position separated from the separation position that avoids contact with the damper 7 that projects from the outer peripheral surface of the plate cylinder 1.  The separation fan 171 includes a fan drive motor that drives the rotation of the separation fan.),
wherein the touch screen displays a first icon (See Takahashi, Fig. 13, a single-sided printing key 188) and a second icon (See Takahashi, Fig. 13, a double-sided printing key 187) on a menu (SeeTakahashi, Fig. 13, Sect. [0156], the operation panel 173 issues commands and the like for specific operation of the double-sided and single-sided printing and includes a print speed display device 183A made from light emitting diodes (LEDs), four direction keys 184, a sheet size setting key 185, a sheet type setting key 186, a double-sided printing key 187, a single-sided printing key 188, a display device 189 made from a seven segment LED, a display device 190 made from a liquid crystal display (LCD), and so on.), 	wherein when the first icon is selected by the user (See Takahashi, Sect. [0181]-[0182], user setting of single-sided print based on the single-sided printing key 188 being pressed to set the single-sided printing mode), the controller (See Takahashi, Sect. [0182]-[0202], non-separating state single-sided print feed steps), and  
wherein when the second icon is selected by the user (See Takahashi, Fig. 13, Sect. [0164] lines 1-7, The double-sided printing key 187 is pressed before pressing the plate making start key 174 when carrying out double-sided printing operations in the double-sided stencil printing device 300.  When the double-sided printing key 187 is pressed the LED 187a disposed close to the double-sided printing key 187 lights up, indicating that the double-sided printing mode has been set.), the controller determines to use a second feeding mode that is a mode in which a state of the separating roller is set to the separation state, the controller uses the double-feeding detecting portion and the original document is fed (See Takahashi, Sect. [0203]-[0206], separating state double-sided print feed steps).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that separating roller can be freely rotated by the feeding  The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply carrying out double-sided printing, with little deviation in the position of the printed image and with good resist (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 15.

	Referring to Claim 16, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 15 (See Shingai, Fig. 1, Image Reading Apparatus 1), 

Shingai fails to explicitly teach wherein the controller is configured to switch between a first threshold and a second threshold for determining whether the double-feeding occurs or not, wherein when the second icon is selected by the user, the controller determines to use the second feeding mode and sets the first threshold.

However, Takahashi teaches 
wherein the controller is configured to switch between a first threshold and a second threshold for determining whether the double-feeding occurs or not, wherein when the second icon is selected by the user, the controller determines to use the second feeding mode and sets the first threshold (See Takahashi, Sect. [0182]-[0183], In the single-sided printing mode, the switching guide 46 is maintained static in the home position which is the first displacement position (initial position) shown in FIG. 1 and elsewhere.  When the plate making start key 174 is pressed, a start signal is generated, and when this start signal is input to the control device 100 the series of operations from plate discharge to sheet discharge is automatically carried out.  Before and after this, the sheet supply tray 35 is raised when the sheet supply tray raising and lowering motor is turned on.  When the uppermost sheet 36 contacts the sheet supply roller 33, the control device 100 determines from the ON detection of a sheet supply position detection sensor, which is not shown in the drawings, that the uppermost sheet 36 is in the state that it can be supplied, and the sheet supply device 30 enters the sheet supply standby state.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the controller is configured to switch between a first threshold and a second threshold for determining whether the double-feeding occurs or not, wherein when the second icon is selected by the user, the controller determines to use the second feeding mode and sets the first threshold. The  (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 16.


	Referring to Claim 17, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 15 (See Shingai, Fig. 1, Image Reading Apparatus 1).

	Shingai fails to explicitly teach  
wherein the first feeding mode is a feeding mode in which only one original document set on the original document placing portion is fed, and wherein the second feeding mode is a feeding mode in which a plurality of original documents set on the original document placing portion is continuously fed.

However, Takahashi teaches, 
wherein the first feeding mode is a feeding mode in which only one original document set on the original document placing portion is fed, and wherein the second feeding mode is a feeding mode in which a plurality of original documents set on the original document placing portion is continuously fed (See Takahashi, Sect. [0204], Using the trial print, the image position, the density, and so on, are checked.  Then the number of sheets to be printed is input using the numerical keypad 179, and the print start key 175 is pressed.  Then sheets 36 are continuously fed from the sheet supply unit 30, and the printing operation is carried out the same as the trial print operation.  Then, when the set number of printed sheets is used, the plate cylinder 1 stops at the home position, and the double-sided stencil printing apparatus 300 again enters the printing standby state.  In normal printing operations, the main differences compared with the printing operation when installing the master are only that the number of sheets 36 used in printing when installing the master are not counted as normal printed sheets, and each operation such as sheet supply and printing is carried out at a speed corresponding to the printing speed set by the user.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the first feeding mode is a feeding mode in which only one original document set on the original document placing portion is fed, and wherein the second feeding mode is a feeding mode in which a plurality of original documents set on the original document placing portion is continuously fed. The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply carrying out double-sided printing, with little deviation in the position of the printed image and with good resist (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 17.

	Referring to Claim 18, the combination of Shingai in view of Takahashi teaches the image reading apparatus according to Claim 15 (See Shingai, Fig. 1, Image Reading Apparatus 1), 

Shingai fails to explicitly teach wherein the touch screen displays a third icon on the menu, wherein when the third icon is selected by the user, the controller determines to use the second feeding mode.

However, Takahashi teaches wherein the touch screen displays a third icon on the menu, wherein when the third icon is selected by the user, the controller determines to use the second feeding mode (See Takahashi, Sect. [0157], The plate making start key 174 is pressed when the plate making operation is carried out in the double-sided stencil printing device 300.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the touch screen displays a third icon on the menu, wherein when the third icon is selected by the user, the controller determines to use the second feeding mode. The motivation for doing so would have been to provide a double-sided printing apparatus using the 1 plate cylinder 1 pressing means double sided printing format, that is capable of cheaply and simply  (See Sect. [0024] of the Takahashi reference).  Therefore, it would have been obvious to combine Shingai with Takahashi to obtain the invention as specified in claim 18.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677